              Case 1:19-cv-06093-JGK Document 12 Filed 10/03/19 Page 1 of 2

UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                               Plaintiff(s),
                   - against -

      //_~       fu     ;iUAo        ~                                         CIVIL SCHEDULING ORDER
                   ~                   e.~
                                       - - 0Defendant( s 1

JOHN G. KOEL TL, District Judge:

         Pursuant to Fed. R. Civ. P. 16(b), after holding a conference in this matter on                     !~/:?;//f.,
the Court hereby orders that:                    1/ /                      .
(~ ~~                                        cwrt.si'J              ~ ~-
         Pleadings and       Part~s~xcept for good c·.mse shown:
          1. No additional parties may be joined or cause of actio~sserted                    ~fter    11/P;uf
         2. No additional defenses may be asserted after                   J?-L(p
                                                                             I    ;
                                                                                    /; Y:

         Discovery: / Ex7ept for good cause shown, all discovery shall be commenced in time to be
completed by       d-!i'f
                    I    I
                          /d-C           .   The Court exp(:cts discovery to be completed within 60 days of
the first scheduling conference unless, after the expiration of that 60 day period, all counsel stipulate
that additional time (not to exceed 60 more days) i 3 needed to complete discovery. The expert
disclosures required by Fed. R. Civ. P. 26(a)(2) shall be made at least 30 days before the completion
of discovery.

         Dispositive Motions:• Dispositive moticns, if any, are to be completed by                            {)j,x,;:; ~O
                                                                                                                I       I
The parties are advised to comply with the Court':; Individual Practice 2(8) regarding motions, and
to submit one fully briefed set of courtesy copies o the Court.

         Pretrial Order/Motions in Lim inc:* A .i ~int pretrial order, together with any motions in
limine or motions to bifurcate, shall be submitted by               ~;/ {~ .           In jury cases, parties shall
submit requests to charge and voir dire requests. lti non-jury cases, parties shall also submit



' Note: Jn the event a dispositive motion is made, the dat·::s for submitting the Joint Pretrial Order (together with
Memoranda of La\.v, Requests to Charge, Proposed Voir Dir:, Proposed Findings of Fact and Conclusions of La\.v, as
appropriate) shall be changed from that shown above tothr1~e (3) weeks from the decision on the motion. The ready
trial date shall be adjourned to a date four (4) weeks after the decision on the dispositive motion. The final pretrial
conference, if any, will be scheduled by the Deputy Clerk.
   At any time after the ready for trial date, counsel must notify the Court and their adversaries in \Vriting of any
potential scheduling conflicts, including, but not limited to, trials and vacations, that \vould prevent a trial at a particular
time. Such notice must come before counsel are notified by the Court of an actual trial date, not after. Counsel should
notify the Court and all other counsel in writing, at the earli:est possible time of any particular scheduling problems
involving out-of-town witnesses or other exigencies.
             Case 1:19-cv-06093-JGK Document 12 Filed 10/03/19 Page 2 of 2

proposed findings of fact and conclusions of law. The pretrial order shall conform to the Court's
Form Joint Pretrial Order, a copy of which may b< obtained from the Deputy Clerk.


          Trial:* The parties shall be ready for tria1 on t/S::\ours notice on or after
The estimated trial time i s - ? - days, and this a jury   V~non-jury __ trial.

          Other:

                The case is referred to the Magistrat1: Judge for purposes of settlement (see attached
                Reference Order).

    V/.         The parties will notify the Court by...          ~ f   I    whether a reference to the
                Magistrate Judge would be useful for pu oses f settlement and whether they consent
                to trial before the Magistrate Judge. The parties may communicate with the Court with
                respect lo these matters by joint letter. If the parties consent to trial before the
                Magistrate Judge, they are directed lo do so by stipulation.


SO ORDERED.

Dated: New York, New York

             %/J-111
                I    {

                                                                ./ JOHN G. KOEL TL
                                                            UNITED ST A TES DISTRICT JUDGE




2
